Plaintiff has had judgment, entered upon the verdict of a jury in Supreme Court, Schoharie County, for merchandise sold from plaintiff’s feed store. The merchandise was actually delivered to defendant’s farm manager. Defendant denies the authority of the farm manager to make the purchases. The record discloses sufficient evidence to raise a question of fact on this issue and the ease was properly submitted to the jury. There were no errors in the reception of evidence which justify a reversal. Judgment unanimously affirmed, with costs and disbursements. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.